               Case 20-12522-JTD            Doc 3002        Filed 06/24/21       Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
                                                             : Chapter 11
In re:                                                       :
                                                             : Case No. 20-12522 (JTD)
MALLINCKRODT PLC., et al.,                                   :
                                                             : (Jointly Administered)
                                              1
                                    Debtors.                 :
                                                             :
------------------------------------------------------------ :

         NOTICE OF SERVICE REGARDING THE OFFICIAL COMMITTEE OF
                 UNSECURED CREDITORS’ SEVENTH REQUESTS
           TO THE DEBTORS FOR THE PRODUCTION OF DOCUMENTS

        Please take notice that on June 23, 2021 and June 24, 2021 the Official Committee of
Unsecured Creditors (the “Committee”) appointed in the chapter 11 cases (the “Chapter 11 Cases”)
of the above-captioned debtors and debtors-in-possession (collectively, the “Debtors” and together
with their non-debtor affiliates, “Mallinckrodt”), by and through its undersigned counsel, caused
The Official Committee of Unsecured Creditors’ Seventh Requests to the Debtors for the
Production of Documents to be served via electronic mail upon the following parties:

Mark D. Collins (No. 2981)
Michael J. Merchant (No. 3854)
Amanda R. Steele (No. 5530)
RICHARDS, LAYTON & FINGER, P.A.
One Rodney Square
920 N. King Street
Wilmington, DE 19801
Telephone: (302) 651-7700
Facsimile: (302) 651-7701
Email: collins@rlf.com
merchant@rlf.com
steele@rlf.com

-and-




1
 A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
proposed claims and noticing agent at http://restructuring.primeclerk.com/Mallinckrodt. The Debtors’ mailing
address is 675 McDonnell Boulevard, Hazelwood, Missouri 63042.
             Case 20-12522-JTD       Doc 3002     Filed 06/24/21   Page 2 of 3




George A. Davis (admitted pro hac vice)
Anupama Yerramalli (admitted pro hac vice)
LATHAM & WATKINS LLP
885 Third Avenue
New York, New York 10022
Telephone: (212) 906-1200
Facsimile: (212) 751-4864
Email: george.davis@lw.com
anu.yerramalli@lw.com

-and-

Jason B. Gott (admitted pro hac vice)
LATHAM & WATKINS LLP
330 North Wabash Avenue, Suite 2800
Chicago, Illinois 60611
Telephone: (312) 876-7700
Facsimile: (312) 993-9767
Email: jason.gott@lw.com

-and-

Elizabeth Marks (admitted pro hac vice)
LATHAM & WATKINS LLP
200 Clarendon Street
Boston, MA 02116
Telephone: (617) 948-6000
Facsimile: (617) 948-6001
Email: betsy.marks@lw.com

Dated: June 24, 2021
                                                /s/ Jamie L. Edmonson         .
                                                Natalie D. Ramsey (No. 5378)
                                                Jamie L. Edmonson (No. 4247)
                                                James F. Lathrop (No. 6492)
                                                ROBINSON & COLE LLP
                                                1201 N. Market Street, Suite 1406
                                                Wilmington, DE 19801
                                                Tel: (302) 295-4800
                                                Fax: (302) 351-8618
                                                Email: nramsey@rc.com
                                                        jedmonson@rc.com
                                                        jlathrop@rc.com

                                                -and-
Case 20-12522-JTD   Doc 3002     Filed 06/24/21     Page 3 of 3




                               Patrick M. Birney (admitted pro hac vice)
                               John L. Cordani (admitted pro hac vice)
                               ROBINSON & COLE LLP
                               280 Trumbull Street
                               Hartford, CT 06103
                               Tel: (860) 826-3579
                               Fax: (860) 275-8299
                               Email: pbirney@rc.com
                                        jcordani@rc.com

                               -and-

                               Cullen D. Speckhart (admitted pro hac vice)
                               COOLEY LLP
                               1299 Pennsylvania Avenue, NW
                               Washington, DC 20004
                               Tel: (202) 842-7800
                               Fax: (202) 842-7899
                               Email: cspeckhart@cooley.com

                               -and-

                               Cathy Hershcopf (admitted pro hac vice)
                               Michael Klein (admitted pro hac vice)
                               Summer M. McKee (admitted pro hac vice)
                               COOLEY LLP
                               55 Hudson Yards
                               New York, NY 10001
                               Tel: (212) 479-6000
                               Fax: (212) 479-6275
                               Email: chershcopf@cooley.com
                                       mklein@cooley.com
                                       smckee@cooley.com

                               Counsel for the Official Committee of
                               Unsecured Creditors of Mallinckrodt plc, et al.
